         Case 3:21-cv-00053-DPM Document 4 Filed 03/08/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

FRANK SOLIS                                                                    PLAINTIFF
ADC #159752

V.                          CASE NO. 3:21-CV-53-DPM-BD

WELLPATH MEDICAL, et al.                                                   DEFENDANTS

                                          ORDER

       Plaintiff Frank Solis, an inmate at the Northeast Arkansas Community Correction

Center, filed this civil rights lawsuit without the help of a lawyer. (Doc. No. 2) Mr. Solis

claims that Defendants are liable for delays in the delivery of his prescribed testosterone

injections. (Doc. No. 2)

       As written, the complaint does not state a federal claim for relief. Before the case

can proceed, Mr. Solis must file an amended complaint that states how he was harmed by

the delay in receiving his injections. And, to proceed with claims against WellPath

Medical, he must identify an unconstitutional policy or practice that caused delays.

       Mr. Solis has 30 days to file an amended complaint that includes the missing

information, as set out above. If he does not amend his complaint, his claims will likely

be dismissed.

       IT IS SO ORDERED, this 8th day of March, 2021.


                                               ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
